 

Exhibit 10.1

 

AMENDED AND RESTATED

 

EMPLOYMENT AGREEMENT

 

BETWEEN

 

PEOPLES BANK SB

 

AND

 

NORTHWEST INDIANA BANCORP

 

AND

 

DAVID A. BOCHNOWSKI

 

 
 

 

table of contents

 







      Page 1. Employment and Term. 1   (a) Employment. 1   (b) Term. 1 2.
Duties. 1 3. Salary. 2   (a) Base Salary. 2   (b) Salary Increases or Decreases.
2   (c) Expenses, Automobile and Clubs. 2 4. Annual Bonuses. 2 5. Equity
Incentive Compensation. 2 6. Other Benefits. 3   (a) Insurance Plans. 3   (b)
Vacation. 3   (c) Other. 3 7. Termination. 4   (a) Death or Disability. 4   (b)
Discharge for Cause. 4   (c) Termination for Other Reasons. 5 8. Definitions. 5
9. Obligations of the Bank Upon Termination. 8   (a) Death. 8   (b) Discharge
for Cause or Resignation Without Good Reason. 8   (c) Discharge Without Cause or
Resignation with Good Reason. 8   (d) Disability. 9   (e) Level of Bonus and
Welfare Benefits after a Change of Control. 10   (f) Continuing Obligations
After Termination. 10   (g) Six Month Delay. 10 10. Certain Additional Payments
by the Bank. 11 11. No Set-Off or Mitigation. 13 12. Payment of Certain
Expenses. 13 13. Indemnification and Joint Obligation. 14 14. Binding Effect. 14
15. Notices. 14 16. Tax Withholding. 14 17. Arbitration. 15 18. No Assignment.
15 19. Nonsolicitation. 15 20. Execution in Counterparts. 15 21. Jurisdiction
and Governing Law. 15 22. Severability. 15 23. Prior Understandings. 16 24.
Payments upon Income Inclusion under Section 409A of the Code. 16

 





 
 

 

amended and restated
EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is made and entered into as of February 26, 2016, by and between
NorthWest Indiana Bancorp (the “Company”) and Peoples Bank SB (together, the
“Bank” unless otherwise noted) and David A. Bochnowski (the “Executive”), but
effective as of April 28, 2016 (the “Effective Date”).

 

This Agreement amends and restates the prior Employment Agreement between the
Company, the Bank and the Executive dated December 29, 2008 (the “Prior
Agreement”).

 

W I T N E S S E T H THAT:

 

WHEREAS, the Bank acting through its Board of Directors (“Board”) desires to
employ the Executive as its Executive Chairman from and after the Effective
Date, and the Executive desires to be employed in such capacity;

 

NOW, THEREFORE, the Bank and the Executive, each intending to be legally bound,
hereby mutually covenant and agree as follows:

 

1.                  Employment and Term.

 

(a)                Employment. The Bank shall employ the Executive as its
Executive Chairman, and the Executive shall so serve, for the term set forth in
Paragraph 1(b).

 

(b)               Term. The initial term of the Executive’s employment under
this Agreement shall commence as of the Effective Date and end sixty (60)
calendar months thereafter, subject to earlier termination as provided in
Paragraph 7, below. The term of this Agreement shall be hereinafter referred to
as the “Term.”

 

2.                  Duties. During the period of employment as provided in
Paragraph 1(b) hereof, the Executive shall serve as Executive Chairman of the
Bank and have all powers and duties consistent with such position, subject to
the reasonable direction of the Board. In particular, the Executive Chairman
shall (1) assist Executive’s successor in connection with his transition into
the role of Chief Executive Officer of the Company and the Bank, (2) assist the
Company and the Bank with their strategic goals and budgeting process, and (3)
engage in community and banking activities supporting the mission of the Company
and the Bank. The Executive shall also continue to serve and be nominated to
serve during the Term as Chairman of the Board of the Company and the Bank,
subject to the election of the applicable shareholders. The Executive shall
devote his best efforts to fulfill faithfully, responsibly and to the best of
his ability his duties hereunder; provided, however, that with the approval of
the Board, the Executive may serve, or continue to serve, on the boards of
directors of, and hold any other offices or positions in, companies or
organizations, which, in the Board’s judgment, will not present any material
conflict of interest with the Bank or any of its subsidiaries or affiliates or
divisions, or unfavorably affect the performance of the Executive’s duties, or
will not violate any applicable statute or regulation. The Executive shall keep
track of his time and expenses spent on the affairs of the Company and shall so
advise the Bank so as to allow for a proper allocation of the Executive’s salary
and expenses between the Company and the Bank.

 



  1 

 

 

3.                  Salary.

 

(a)                Base Salary. For services performed by the Executive for the
Bank pursuant to this Agreement during the period of employment as provided in
Paragraph 1(b) hereof, the Bank shall pay the Executive a base salary at the
rate of Two Hundred Forty Thousand Dollars ($240,000.00) per year, payable in
substantially equal installments in accordance with the Bank’s regular payroll
practices. The Executive’s base salary (with any increases under paragraph (b),
below) shall not be subject to reduction, except that prior to a Change of
Control, the Bank may decrease the Executive’s base salary if the consolidated
operating results of the Company are significantly less favorable than those
achieved for the fiscal year ended December 31, 2015, and the Bank makes similar
decreases in the base salaries it pays to the executive officers of the Bank.
Any compensation which may be paid to the Executive under any additional
compensation or incentive plan of the Bank (including those under Paragraphs 4,
5 and 6) or which may be otherwise authorized from time to time by the Board (or
an appropriate committee thereof) shall be in addition to the base salary to
which the Executive shall be entitled under this Agreement.

 

(b)               Salary Increases or Decreases. During the period of employment
as provided in Paragraph 1(b) hereof, the base salary of the Executive shall be
reviewed no less frequently than annually by the Board to determine whether or
not the same should be increased in light of the duties and responsibilities of
the Executive and the performance of the Bank or decreased under the
circumstances permitted in Section 3(a). If it is determined that an increase or
decrease is merited, such increase or decrease shall be promptly put into effect
and the base salary of the Executive as so increased or decreased shall
constitute the base salary of the Executive for purposes of Paragraph 3(a).

 

(c)                Expenses, Automobile and Clubs. The Bank shall pay or
reimburse the Executive for all reasonable travel and other expenses incurred by
the Executive in the performance of his services under this Agreement. The Bank
further agrees to provide the Executive with the full time use of an automobile
of a make and model selected by the Executive, not more than two years old,
commensurate with his position and as approved by the Compensation Committee of
the Board of Directors. Subject to the approval of the Board of Directors of the
Bank, the Bank shall reimburse the Executive for all initiation fees and dues
associated with membership in professional, social, civic and service
organizations which the Executive joins or has joined and which membership, in
whole or in part, furthers the interests of or promotes the interests of the
Bank or assists the Executive in business relationships on behalf of the Bank.

 

4.                  Annual Bonuses. For each calendar year during the term of
employment, the Executive shall be eligible to receive in cash an annual
performance bonus as may be set by Board.

 

5.                  Equity Incentive Compensation. During the term of employment
hereunder the Executive shall be eligible to participate, in an appropriate
manner relative to other senior executives of the Bank, in any equity-based
incentive compensation plan or program approved by the Board from time to time,
including (but not by way of limitation) the Company’s 2015 Stock Option and
Incentive Plan.

 



  2 

 

 

6.                  Other Benefits.

 

(a)                Insurance Plans. The Bank agrees to continue funding all
premiums as they become due pursuant to the following insurance policies, and
any other insurance policies that may in the future be purchased, under which
the Executive is an insured until the end of the Term.

 

Company/Policy No. Type Benefit Amount       Lincoln Financial Group
Group Policy No. 000010201792 00000 Group Life and AD&D $250,000 Principal
Financial Group
Group Policy No. N2437-9 Group Life and AD&D $214,000 Mass. Mutual Life
Insurance.
New York Life Insurance and American General
Policy Nos. 0064748/56608619/CM0005294L Endorsement Split Dollar Plan $200,000
Symetra Universal Life Insurance
Policy No. 0100432728 Individual Life Insurance $500,000 Jackson National Life
Insurance Co.
Policy No. 84040058 Universal Life Insurance $631,680* New York Life
Policy No. 56612175 Endorsement Split Dollar Plan $100,000 *Death Benefit Value
as of Feb. 8, 2016

 

Notwithstanding the above, in the event of a Change in Control (as defined in
paragraph 8(c)) of the Company or the Bank, the Bank agrees to pay the Executive
the amount of all such future premiums on the above policies as shall be
reasonably expected to become due, plus any amount as may be necessary under
paragraph 10, prior to the end of the Term. In the event such payment is made,
the Bank shall be relieved of its obligation to continue funding premiums as
they become due.

 

(b)               Vacation. Notwithstanding anything herein to the contrary, the
Executive shall be entitled to vacation and time off subject to Bank policies
that may be in effect from time to time with respect to senior executives
employed by the Bank.

 

(c)                Other. The Executive shall be entitled to participate in all
of the various retirement, welfare, fringe benefit and executive perquisite
plans, programs and arrangements of the Bank as they may exist from time to
time. Notwithstanding the limitations of any health benefit plan maintained by
the Bank, the Bank agrees to pay the costs of any necessary physical
examinations and the costs of all diagnostic testing and treatment incurred by
the Executive on his own behalf.

 



  3 

 

 

7.                  Termination. Unless this Agreement is earlier terminated in
accordance with the following provisions of this Paragraph 7, the Bank shall
continue to employ the Executive and the Executive shall remain employed by the
Bank during the entire Term of this Agreement as set forth in Paragraph 1(b).
Paragraph 9 hereof sets forth certain obligations of the Bank in the event that
the Executive’s employment hereunder is terminated. Certain capitalized terms
used in this Agreement are defined in Paragraph 8, below.

 

(a)                Death or Disability. Except to the extent otherwise provided
in Paragraph 9, this Agreement shall terminate immediately (a Date of
Termination) in the event of the Executive’s death or in the event that the
Executive becomes disabled. The Executive will be deemed to be disabled if he
(i) is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months; or (ii) is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three (3)
months under an accident and health plan covering employees of the Bank. If any
question arises as to whether the Executive is disabled, upon reasonable request
therefor by the Board, the Executive shall submit to reasonable medical
examination for the purpose of determining the existence, nature and extent of
any such disability. In accordance with Paragraph 15, the Bank shall promptly
give the Executive written notice of any such determination of the Executive’s
disability and of any decision of the Bank to terminate the Executive’s
employment by reason thereof. In the event of disability, until the Date of
Termination, the base salary payable to the Executive under Paragraph 3(a)
hereof shall be reduced dollar-for-dollar by the amount of disability benefits
paid to the Executive in accordance with any disability policy or program of the
Bank.

 

(b)               Discharge for Cause. In accordance with the procedures
hereinafter set forth, the Board may discharge the Executive from his employment
hereunder for Cause. Except to the extent otherwise provided in Paragraph 9,
this Agreement shall terminate immediately as of the Date of Termination in the
event the Executive is discharged for Cause. Any discharge of the Executive for
Cause shall be communicated by a Notice of Termination to the Executive given in
accordance with Paragraph 15 of this Agreement. For purposes of this Agreement,
a “Notice of Termination” means a written notice which (i) indicates the
specific termination provision in this Agreement relied upon, (ii) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated and
(iii) specifies the termination date, which may be as early as the date of the
giving of such notice. In the case of a discharge of the Executive for Cause,
the Notice of Termination shall include a copy of a resolution duly adopted by
the Board at a meeting called and held for such purpose (after reasonable notice
to the Executive and reasonable opportunity for the Executive, together with the
Executive’s counsel, to be heard before the Board prior to such vote), finding
that, in the reasonable and good faith opinion of the Board, the Executive was
guilty of conduct constituting Cause. No purported termination of the
Executive’s employment for Cause shall be effective without a Notice of
Termination.

 



  4 

 

 

(c)                Termination for Other Reasons. The Bank may discharge the
Executive for reason other than Cause by giving written notice to the Executive
in accordance with Paragraph 15 at least thirty (30) days prior to the Date of
Termination. The Executive may resign from his employment, without liability to
the Bank, by giving written notice to the Bank in accordance with Paragraph 15
at least thirty (30) days prior to the Date of Termination. Except to the extent
otherwise provided in Paragraph 9, this Agreement shall terminate immediately as
of the Date of Termination in the event the Executive is discharged for reasons
other than Cause or resigns.

 

8.                  Definitions. For purposes of this Agreement, the following
capitalized terms shall have the meanings set forth below:

 

(a)                “Accrued Obligations” shall mean, as of the Date of
Termination, the sum of (A) the Executive’s base salary under Paragraph 3(a)
through the Date of Termination to the extent not theretofore paid, (B) the
amount of any bonus, incentive compensation, deferred compensation and other
cash compensation accrued by the Executive as of the Date of Termination to the
extent not theretofore paid and (C) any unused vacation, expense reimbursements
(regardless of whether a claim for such has yet been filed) and other cash
entitlements due the Executive as of the Date of Termination. For the purpose of
this Paragraph 8(a), dollar amounts shall be deemed to accrue ratably over the
period during which they are earned, but no discretionary compensation shall be
deemed earned or accrued unless it has been specifically approved by the Board
in accordance with the applicable plan, program or policy.

 

(b)               “Cause” shall mean: (A) the Executive’s commission of an act
materially and demonstrably detrimental to the goodwill of the Bank or any of
its subsidiaries, which act constitutes gross negligence or willful misconduct
by the Executive in the performance of his material duties to the Bank or
(B) the Executive’s conviction of a felony involving moral turpitude, but
specifically excluding any conviction based entirely on vicarious liability. No
act or failure to act will be considered “willful” unless it is done, or omitted
to be done, by the Executive in bad faith or without reasonable belief that his
action or omission was in the best interests of the Bank. In addition, no act or
omission will constitute Cause unless the Bank has given detailed written notice
thereof to the Executive and, where remedial action is feasible, he then fails
to remedy the act or omission within a reasonable time after receiving such
notice.

 

(c)                “Change of Control” shall mean any of the following:

 

(i)                 a change in the ownership of the Bank or the Company, which
shall occur on the date that any one person, or more than one person acting as a
group, acquires ownership of stock of the Bank or the Company that, together
with stock held by such person or group, constitutes more than fifty percent
(50%) of the total fair market value or total voting power of the stock of the
Bank or the Company. Such acquisition may occur as a result of a merger of the
Company or the Bank into another entity which pays consideration for the shares
of capital stock of the merging Company or Bank. However, if any one person, or
more than one person acting as a group, is considered to own more than fifty
percent (50%) of the total fair market value or total voting power of the stock
of the Bank or the Company, the acquisition of additional stock by the same
person or persons is not considered to cause a change in the ownership of the
Bank or the Company (or to cause a change in the effective control of the Bank
or the Company within the meaning of subsection (ii)). An increase in the
percentage of stock owned by any one person, or persons acting as a group, as a
result of a transaction in which the Bank or the Company acquires its stock in
exchange for property will be treated as an acquisition of stock for purposes of
this subsection. This subsection applies only when there is a transfer of stock
of the Bank or the Company (or issuance of stock of the Bank or the Company) and
stock in the Bank or the Company remains outstanding after the transaction.

 



  5 

 

 

(ii)               a change in the effective control of the Bank or the Company,
which shall occur only on either of the following dates:

 

1)                  the date any one person, or more than one person acting as a
group acquires (or has acquired during the 12 month period ending on the date of
the most recent acquisition by such person or persons) ownership of stock of the
Bank or the Company possessing thirty percent (30%) or more of the total voting
power of the stock of the Bank or the Company.

 

2)                  the date a majority of members of the Company’s board of
directors is replaced during any 12 month period by directors whose appointment
or election is not endorsed by a majority of the members of the Company’s board
of directors before the date of the appointment or election; provided, however,
that this provision shall not apply if another corporation is a majority
shareholder of the Company.

 

If any one person, or more than one person acting as a group, is considered to
effectively control the Bank or the Company, the acquisition of additional
control of the Bank or the Company by the same person or persons is not
considered to cause a change in the effective control of the Bank or the Company
(or to cause a change in the ownership of the Bank or the Company within the
meaning of subsection (i) of this section).

 

(iii)             a change in the ownership of a substantial portion of the
Bank’s assets, which shall occur on the date that any one person, or more than
one person acting as a group, acquires (or has acquired during the 12 month
period ending on the date of the most recent acquisition by such person or
persons) assets from the Bank that have a total gross fair market value equal to
or more than forty percent (40%) of the total gross fair market value of all of
the assets of the Bank immediately before such acquisition or acquisitions. For
this purpose, gross fair market value means the value of the assets of the Bank,
or the value of the assets being disposed of, determined without regard to any
liabilities associated with such assets. No change in control occurs under this
subsection (iii) when there is a transfer to an entity that is controlled by the
shareholders of the Bank immediately after the transfer. A transfer of assets by
the Bank is not treated as a change in the ownership of such assets if the
assets are transferred to –

 

1)                  a shareholder of the Bank (immediately before the asset
transfer) in exchange for or with respect to its stock;

 

2)                  an entity, 50 percent or more of the total value or voting
power of which is owned, directly or indirectly, by the Bank.

 

3)                  a person, or more than one person acting as a group, that
owns, directly or indirectly, 50 percent or more of the total value or voting
power of all the outstanding stock of the Bank; or

 

4)                  an entity, at least 50 percent of the total value or voting
power of which is owned, directly or indirectly, by a person described in
paragraph (iii).

 

For purposes of this subsection (iii) and except as otherwise provided in
paragraph 1) above, a person’s status is determined immediately after the
transfer of the assets.

 

(iv)             For purposes of this section, persons will not be considered to
be acting as a group solely because they purchase or own stock of the same
corporation at the same time, or as a result of the same public offering.
Persons will be considered to be acting as a group if they are owners of a
corporation that enters into a merger, consolidation, purchase or acquisition of
stock, or similar business transaction with the Bank or the Company; provided,
however, that they will not be considered to be acting as a group if they are
owners of an entity that merges into the Bank or the Company where the Bank or
the Company is the surviving corporation.

 

(d)               “Date of Termination” shall mean (A) in the event of a
discharge of the Executive by the Board for Cause, the date specified in such
Notice of Termination, (B) in the event of a discharge of the Executive without
Cause or a resignation by the Executive, the date specified in the written
notice to the Executive (in the case of discharge) or the Bank (in the case of
resignation), which date shall be no less than thirty (30) days from the date of
such written notice, (C) in the event of the Executive’s death, the date of the
Executive’s death, (D) in the event of termination of the Executive’s employment
by reason of disability pursuant to Paragraph 7(a), the date the Executive
receives written notice of such termination, and (E) upon termination of this
Agreement due to a Change in Control, the date of such Change in Control.

 

(e)                “Good Reason” shall mean any of the following: (A) the
failure to re-elect the Executive as Executive Chairman and as Chairman of the
Board of Directors of the Company or the Bank with full voting rights,
(B) assignment of duties inconsistent with the Executive’s position, authority,
duties or responsibilities, or any other action by the Bank which results in a
substantial diminution of such position, authority, duties or responsibilities,
or (C) any substantial failure by the Bank to comply with any of the provisions
of this Agreement; provided, however, that actions taken by the Board of
Directors of the Bank under subparagraphs (A) and (B) by reason of the
Executive’s inability to perform the responsibilities contemplated by those
sections because of a physical or mental injury or disease shall not be deemed
“Good Reason.” In addition, resignation by the Executive for any reason during
the one (1)-year period immediately after a Change of Control shall be deemed to
be a resignation for Good Reason.

 



  6 

 

 

(f)                The Executive shall have a “Termination of Employment” if
there is a termination of services provided by the Executive to the Bank,
whether voluntarily or involuntarily, other than by reason of death or
disability, as determined by the Board in accordance with Treas. Reg.
§1.409A-1(h). In determining whether an Executive has experienced a Termination
of Employment, the following provisions shall apply:

 

1)                  To the extent the Executive provides services to the Bank or
Company (the “Employer”) solely as an employee, except as otherwise provided in
part (3) of this subsection, a Termination of Employment shall occur when the
Executive has experienced a termination of employment with the Employer. The
Executive shall be considered to have experienced a termination of employment
when the facts and circumstances indicate that the Executive and the Employer
reasonably anticipate that either (i) no further services will be performed for
the Employer after a certain date, or (ii) that the level of bona fide services
the Executive will perform for the Employer after such date (whether as an
employee or as an independent contractor) will permanently decrease to less than
50% of the average level of bona fide services performed by the Executive
(whether as an employee or an independent contractor) over the immediately
preceding 36-month period (or the full period of services to the Employer if the
Executive has been providing services to the Employer less than 36 months). If
the Executive provides services for the Employer as both an employee and as a
director, to the extent permitted by Treas. Reg. §1.409A-1(h)(5) the services
provided by the Executive as a director shall not be taken into account in
determining whether the Executive has experienced a Termination of Employment as
an employee.

 

2)                  For the purpose of determining whether the Executive has
experienced a Termination of Employment, the term “Employer” shall mean:

 

(I)                The entity for which the Executive performs services and with
respect to which the legally binding right to compensation deferred or
contributed under this Agreement arises; and

 

(II)             All other entities with which the entity described above would
be aggregated and treated as a single employer under Code Section 414(b)
(controlled group of corporations) and Code Section 414(c) (a group of trades or
businesses, whether or not incorporated, under common control), as applicable.
In order to identify the group of entities described in the preceding sentence,
an ownership threshold of at least 50% shall be substituted for the 80% minimum
ownership threshold that appears in, and otherwise must be used when applying,
the applicable provisions of (A) Code Section 1563 for determining a controlled
group of corporations under Code Section 414(b), and (B) Treas. Reg. §1.414(c)-2
for determining the trades or businesses that are under common control under
Code Section 414(c).

 



  7 

 

 

Any reference in this Agreement to a “termination of employment,” severance from
employment, separation from employment, resignation or discharge otherwise
entitling the Executive to payment hereunder shall be deemed to mean a
Termination of Employment.

 

9.                  Obligations of the Bank Upon Termination. The following
provisions describe the obligations of the Bank to the Executive under this
Agreement upon termination of his employment. However, except as explicitly
provided in this Agreement, nothing in this Agreement shall limit or otherwise
adversely affect any rights which the Executive may have under applicable law,
under any other agreement with the Bank or any of its subsidiaries, or under any
compensation or benefit plan, program, policy or practice of the Bank or any of
its subsidiaries:

 

(a)                Death. In the event of the death of the Executive, the Bank
shall pay to his heirs or estate all Accrued Obligations in a lump sum in cash
within thirty (30) days after the Date of Termination; provided, however, that
any portion of the Accrued Obligations which consists of bonus, deferred
compensation or incentive compensation, shall be determined and paid in
accordance with the terms of the relevant plan as applicable to the Executive.
In addition, within thirty (30) days of the date of death of the Executive, the
Bank shall pay to his heirs or estate in a lump sum in cash an amount equal to
the sum of the Executive’s then-current annual base salary and the amount of the
most recent annual bonus of the Executive times the remaining years and
fractions thereof in the Term.

 

(b)               Discharge for Cause or Resignation Without Good Reason. Upon
the Executive’s Termination of Employment by reason of his discharge by the Bank
for Cause, or upon the Executive’s Termination of Employment by reason of his
resignation other than for Good Reason, the Bank shall pay to the Executive all
Accrued Obligations in a lump sum in cash within thirty (30) days after the Date
of Termination; provided, however, that any portion of the Accrued Obligations
which consists of bonus, deferred compensation or incentive compensation, shall
be determined and paid in accordance with the terms of the relevant plan as
applicable to the Executive.

 

(c)                Discharge Without Cause or Resignation with Good Reason. In
the event of the Executive’s Termination of Employment by reason of the
discharge of the Executive by the Bank without Cause, or by reason of the
resignation of the Executive for Good Reason, then the Bank shall pay to
Executive, or his heirs or estate in the event of the Executive’s death, in
addition to the compensation and benefits described in paragraph (a), the
following benefits:

 

(i)                 A cash bonus for the year of termination equal to the most
recent annual bonus received by the Executive,

 



  8 

 

 

(ii)               Payment in a lump sum of an amount equal to three (3) times
the Executive’s then-current base salary as in effect prior to the termination,

 

(iii)             Payment in a lump sum of an amount equal to three (3) times
the most recent annual bonus received by the Executive,

 

(iv)             Continuation, for a period of three (3) years after the Date of
Termination, of welfare benefits and senior executive perquisites at least equal
to those which would have been provided if the Executive’s employment had
continued for that time, and

 

(v)               A payment equal to that described in Paragraph 6(a) as
necessary to fund the future premiums on such insurance policies as shall be
reasonably expected to become due prior to the end of the Term.

 

The amounts payable under paragraphs (c)(i), (ii), (iii) and (v) shall be paid
no later than thirty (30) days after the Date of Termination. To the extent any
benefits or perquisites provided under paragraph (c)(iv) provide for
reimbursements of expenses incurred by the Executive, or in-kind benefits, the
following conditions must be satisfied:

 

(1)               The benefit or perquisite must provide an objectively
determinable nondiscretionary definition of the expenses eligible for
reimbursement or of the in-kind benefits to be provided;

 

(2)               The benefit or perquisite must provide for the reimbursement
of expenses incurred or for the provision of the in-kind benefits during an
objectively and specifically prescribed period;

 

(3)               The benefit or perquisite must provide that the amount of
expenses eligible for reimbursement, or in-kind benefits provided, during the
Executive’s taxable year may not affect the expenses eligible for reimbursement,
or in-kind benefits to be provided, in any other taxable year;

 

(4)               The reimbursement of an eligible expense must be made on or
before the last day of the Executive’s taxable year following the taxable year
in which the expense was incurred; and

 

(5)               The right to reimbursement or in-kind benefit must not be
subject to liquidation or exchange for another benefit.

 

(d)               Disability. In the event of the disability of the Executive,
then the Bank shall pay to the Executive all Accrued Obligations in a lump sum
in cash within thirty (30) days after the Date of Termination; provided,
however, that any portion of the Accrued Obligations which consists of bonus,
deferred compensation, or incentive compensation, shall be determined and paid
in accordance with the terms of the relevant plan as applicable to the
Executive. In addition, the Bank shall pay to the Executive the following
benefits:

 



  9 

 

 

(i)                 A cash bonus for the year of termination equal to the most
recent annual bonus received by the Executive, payable within thirty (30) days
after the Date of Termination;

 

(ii)               Cash compensation during each year or fraction thereof
between the Date of Termination and the expiration of the Term equal to
sixty-six percent (66%) of both the then current base salary and the most recent
annual bonus received by the Executive, payable at such time as compensation is
payable to employees of the Bank generally; and

 

(iii)             Continuation of welfare benefits and senior executive
perquisites at least equal to those which would have been provided if the
Executive’s employment had continued for that time as the cash compensation in
(ii) continues (payable in accordance with the same rules as apply to those
benefits payable under Section 9(c)(iv)).

 

Notwithstanding the foregoing, the payments due under this section following the
Executive’s Date of Termination due to disability shall be offset
dollar-for-dollar by the amount of disability payments paid to the Executive for
periods following the Date of Termination in accordance with any disability
policy or program of the Bank.

 

(e)                Level of Bonus and Welfare Benefits after a Change of
Control. If the Executive’s employment terminates for any reason after a Change
of Control, the phrase “most recent annual bonus” as used in paragraphs (a) and
(c)(i) and (iii) shall be replaced by the phrase “most recent annual bonus
received by the Executive prior to the Change of Control,” and the phrase “would
have been provided if the Executive’s employment had continued for that time” as
used in paragraph (c)(iv) shall be replaced by the phrase “were provided to the
Executive immediately prior to the Change of Control;” provided, however, that
this paragraph (e) shall not apply to (a), (c)(i), (c)(iii) or to (c)(iv) if the
benefits the Executive would receive under (a), (c)(i), (c)(iii) or (c)(iv)
would be greater without the application of this paragraph (e).

 

(f)                Continuing Obligations After Termination. If the Executive’s
employment with the Bank terminates for any reason, the Bank’s obligations and
the Executive’s obligations under Paragraphs 9 through 19 shall continue after
termination of the employment relationship.

 

(g)               Six Month Delay. To the extent the Executive is a “specified
employee” (as defined below) as of his Termination of Employment, payments due
to the Executive as a result of his Termination of Employment shall begin no
sooner than six months after the Executive’s Termination of Employment;
provided, however, that any payments not made during the six month period
described in this subsection (g) shall be made in a single lump sum as soon as
administratively practicable after the expiration of such six month period. For
purposes of this Agreement, the term “specified employee” shall have the meaning
set forth in Treasury Reg. Section 1.409A-1(i) and shall include, without
limitation, (1) an officer of the Bank or the Company having annual compensation
greater than $130,000 (as adjusted for inflation under the Code), (2) a five
percent owner of the Bank or the Company, or (3) a one percent owner of the Bank
or the Company having annual compensation of more than $150,000. The
determination of whether the Executive is a “specified employee” shall be made
by the Bank in good faith applying the applicable Treasury regulations.

 



  10 

 

 

10.              Certain Additional Payments by the Bank. The Bank agrees that:

 

(a)                Anything in this Agreement to the contrary notwithstanding,
in the event it shall be determined that any payment or distribution by the Bank
to or for the benefit of the Executive (whether paid or payable or distributed
or distributable pursuant to the terms of this Agreement or otherwise, but
determined without regard to any additional payments required under this
Paragraph 10) (a “Payment”) would be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”), or
if any interest or penalties are incurred by the Executive with respect to such
excise tax (such excise tax, together with any such interest and penalties,
being hereinafter collectively referred to as the “Excise Tax”), then the
Executive shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that, after payment by the Executive of all taxes
(including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
the Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payment.

 

(b)               Subject to the provisions of paragraph (c), below, all
determinations required to be made under this Paragraph 10, including whether
and when a Gross-Up Payment is required and the amount of such Gross-Up Payment
and the assumptions to be utilized in arriving at such determination, shall be
made by the accounting firm which is then serving as the tax advisor for the
Bank (the “Accounting Firm”), which shall provide detailed supporting
calculations both to the Bank and the Executive within fifteen (15) business
days of the receipt of notice from the Executive that there has been a Payment,
or such earlier time as is requested by the Bank. In the event that the
Accounting Firm is serving as tax advisor for the individual, entity or group
effecting the Change of Control, the Executive shall appoint a nationally
recognized accounting firm to make the determinations required hereunder (which
accounting firm shall then be referred to as the Accounting Firm hereunder). All
fees and expenses of the Accounting Firm shall be borne solely by the Bank. Any
Gross-Up Payment, as determined pursuant to this Paragraph 10, shall be paid by
the Bank to the Executive within five (5) days of the receipt of the Accounting
Firm’s determination. If the Accounting Firm determines that no Excise Tax is
payable by the Executive, it shall furnish the Executive with a written opinion
that failure to report the Excise Tax on the Executive’s applicable federal
income tax return would not result in the imposition of a negligence or similar
penalty. Any good faith determination by the Accounting Firm shall be binding
upon the Bank and the Executive. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that Gross-Up Payments which
will not have been made by the Bank should have been made (“Underpayment”),
consistent with the calculations required to be made hereunder. In the event
that the Bank exhausts its remedies pursuant to paragraph (c), below, and the
Executive thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment shall be promptly paid by the Bank to or for the
benefit of the Executive.

 



  11 

 

 

(c)                The Executive shall notify the Bank in writing of any claim
by the Internal Revenue Service that, if successful, would require the payment
by the Bank of a Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than thirty (30) business days after the Executive is
informed in writing of such claim and shall apprise the Bank of the nature of
such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the thirty
(30)-day period following the date on which Executive gives such notice to the
Bank (or such shorter period ending on the date that any payment of taxes with
respect to such claim is due). If the Bank notifies the Executive in writing
prior to the expiration of such period that it desires to contest such claim,
the Executive shall:

 

(i)                 Give the Bank any information reasonably requested by the
Bank relating to such claim,

 

(ii)               Take such action in connection with contesting such claim as
the Bank shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Bank,

 

(iii)             Cooperate with the Bank in good faith in order effectively to
contest such claim, and

 

(iv)             Permit the Bank to participate in any proceedings relating to
such claim;

 

provided, however, that the Bank shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limiting the foregoing provisions of this
paragraph (c), the Bank shall control all proceedings taken in connection with
such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Executive to pay the tax claimed and sue for a refund or contest the claim
in any permissible manner; and the Executive agrees to prosecute such contest to
a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Bank shall determine;
provided, however, that if the Bank directs the Executive to pay such claim and
sue for a refund, the Bank shall advance the amount of such payment to the
Executive on an interest-free basis and shall indemnify and hold the Executive
harmless, on an after-tax basis, from any Excise Tax or income tax (including
interest or penalties with respect thereto) imposed with respect to such advance
or with respect to any imputed income with respect to such advance; and further
provided that any extension of the statute of limitations relating to payment of
taxes for the taxable year of the Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Bank’s control of the contest shall be limited to issues with
respect to which a Gross-Up Payment would be payable hereunder and the Executive
shall be entitled to settle or contest, as the case may be, any other issue
raised by the Internal Revenue Service or any other taxing authority.

 



  12 

 

 

(d)               If, after the receipt by the Executive of an amount advanced
by the Bank pursuant to paragraph (c), above, the Executive receives any refund
with respect to such claim, the Executive shall (subject to the Bank’s complying
with the requirements of said paragraph (c)) promptly pay to the Bank the amount
of such refund (together with any interest paid or credited thereon, after taxes
applicable thereto). If, after the receipt by the Executive of an amount
advanced by the Bank pursuant to said paragraph (c), a determination is made
that the Executive shall not be entitled to any refund with respect to such
claim and the Bank does not notify the Executive in writing of its intent to
contest such denial of refund prior to the expiration of thirty (30) days after
such determination, then such advance shall be forgiven and shall not be
required to be repaid; and the amount of such advance shall offset, to the
extent thereof, the amount of the Gross-Up Payment required to be paid.

 

(e)                Notwithstanding anything contained in this Paragraph 10 to
the contrary, if the present value of the payments made under this Agreement,
without taking into account the Gross-Up Payment, is no greater than one hundred
and five percent (105%) of the amount payable to the Executive assuming the
Executive’s payments under this Agreement were limited to the maximum amount
that could be payable without application of the excise tax imposed by Section
4999 of the Code (the “Section 4999 Limit”), the Executive’s payments shall be
limited to the Section 4999 Limit.

 

(f)                For purposes of complying with Section 409A of the code, any
Gross-Up Payment will be made by the end of the Executive’s taxable year next
following Executive’s taxable year in which the Executive remits the related
taxes. In addition, any reimbursement of expenses incurred due to a tax audit or
litigation addressing the existence or amount of a tax liability, whether
Federal, state, local, or foreign, must be made by the end of the Executive’s
taxable year following the Executive’s taxable year in which the taxes that are
the subject of the audit or litigation are remitted to the taxing authority, or
where as a result of such audit or litigation no taxes are remitted, the end of
the Executive’s taxable year following the Executive’s taxable year in which the
audit is completed or there is a final and nonappealable settlement or other
resolution of the litigation.

 

11.              No Set-Off or Mitigation. The Bank’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, bankers right of set-off,
counterclaim, recoupment, defense or other claim, right or action which the Bank
may have against the Executive or others. In no event shall the Executive be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to the Executive under any of the provisions of this
Agreement and such amounts shall not be reduced whether or not the Executive
obtains other employment.

 

12.              Payment of Certain Expenses. The Bank agrees to pay promptly as
incurred, to the fullest extent permitted by law, all legal fees and expenses
which the Executive may reasonably incur as a result of any contest by the Bank,
the Executive or others of the validity or enforceability of, or liability
under, any provision of this Agreement (including as a result of any contest
initiated by the Executive about the amount of any payment due pursuant to this
Agreement), plus in each case interest on any delayed payment at the applicable
federal rate provided for in Section 7872(f)(2)(A) of the Code.

 



  13 

 

 

13.              Indemnification and Joint Obligation. To the fullest extent
permitted by law, the Bank shall indemnify the Executive (including the
advancement of expenses) for any judgments, fines, amounts paid in settlement
and reasonable expenses, including attorneys’ and experts’ fees, incurred by the
Executive in connection with the defense of any lawsuit or other claim to which
he is made a party by reason of being an officer, director or employee of the
Bank or any of its subsidiaries. The Company and the Bank are jointly and
severally liable to provide the payment of all compensation, payments and/or
benefits due to the Executive or his beneficiaries under this Agreement or any
of the plans, programs or arrangements referred to hereby.

 

14.              Binding Effect. This Agreement shall be binding upon and inure
to the benefit of the heirs and representatives of the Executive and the
successors and assigns of the Bank and the Company. The Bank and the Company
shall require any successor (whether direct or indirect, by purchase, merger,
reorganization, consolidation, acquisition of property or stock, liquidation, or
otherwise) to all or a substantial portion of its assets, by agreement in form
and substance reasonably satisfactory to the Executive, expressly to assume and
agree to perform this Agreement in the same manner and to the same extent that
the Bank and the Company would be required to perform this Agreement if no such
succession had taken place. Regardless of whether such an agreement is executed,
this Agreement shall be binding upon any successor of the Bank and the Company
in accordance with the operation of law, and such successor shall be deemed the
“Bank” or the “Company,” as appropriate, for purposes of this Agreement.

 

15.              Notices. All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if delivered by hand or by recognized commercial delivery service or
if mailed within the continental United States by first class certified mail,
return receipt requested, postage prepaid, addressed as follows:

 

If to the Board or the Bank, to:

 

Peoples Bank SB
9204 Columbia Avenue
Munster, Indiana 46321
Attention: Corporate Secretary

 

If to the Executive, to:

 

David A. Bochnowski
10203 Cherrywood Lane
Munster, Indiana 46321

 

 

Such addresses may be changed by written notice sent to the other party at the
last recorded address of that party.

 

16.              Tax Withholding. The Bank shall provide for the withholding of
any taxes required to be withheld by federal, state or local law with respect to
any payment in cash, shares of stock and/or other property made by or on behalf
of the Bank to or for the benefit of the Executive under this Agreement or
otherwise. The Bank may, at its option: (a) withhold such taxes from any cash
payments owing from the Bank to the Executive, (b) require the Executive to pay
to the Bank in cash such amount as may be required to satisfy such withholding
obligations and/or (c) make other satisfactory arrangements with the Executive
to satisfy such withholding obligations.

 



  14 

 

 

17.              Arbitration. Except as to any controversy or claim which the
Executive elects, by written notice to the Bank, to have adjudicated by a court
of competent jurisdiction, any controversy or claim arising out of or relating
to this Agreement or the breach hereof shall be settled by arbitration at a
mutually agreed site in accordance with the laws of the State of Indiana. The
arbitration shall be conducted in accordance with the rules of the American
Arbitration Association. The costs and expenses of the arbitrator(s) shall be
borne by the Bank. The award of the arbitrator(s) shall be binding upon the
parties. Judgment upon the award rendered by the arbitrator(s) may be entered in
any court having jurisdiction.

 

18.              No Assignment. Except as otherwise expressly provided herein,
this Agreement is not assignable by any party and no payment to be made
hereunder shall be subject to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or other charge.

 

19.              Nonsolicitation. The Executive covenants that upon his Date of
Termination, he shall not, for a period of one (1) year following the Date of
Termination directly recruit any person who is an employee of the Bank; solicit,
encourage or induce any such employee to leave the Bank’s employ or solicit,
encourage or induce any customer of the Bank to cease doing business with the
Bank.

 

20.              Execution in Counterparts. This Agreement may be executed by
the parties hereto in two (2) or more counterparts, each of which shall be
deemed to be an original, but all such counterparts shall constitute one and the
same instrument, and all signatures need not appear on any one counterpart.

 

21.              Jurisdiction and Governing Law. This Agreement shall be
construed and interpreted in accordance with and governed by the laws of the
State of Indiana, without regard to the conflict of laws provisions of such
laws.

 

22.              Severability. If any provision of this Agreement shall be
adjudged by any court of competent jurisdiction to be invalid or unenforceable
for any reason, such judgment shall not affect, impair or invalidate the
remainder of this Agreement. Furthermore, if the scope of any restriction or
requirement contained in this Agreement is too broad to permit enforcement of
such restriction or requirement to its full extent, then such restriction or
requirement shall be enforced to the maximum extent permitted by law, and the
Executive consents and agrees that any court of competent jurisdiction may so
modify such scope in any proceeding brought to enforce such restriction or
requirement. Nothing herein shall be construed as requiring the Bank to make any
payment which would be prohibited under 12 C.F.R. 359. In the event a payment
required under the terms of this Agreement cannot lawfully be made because of
the limitations of 12 C.F.R. 359, the obligation to make such payment shall be
deferred until such time as the limitations of 12 C.F.R. 359 shall no longer
apply. Upon deferring any payment required under this Agreement due to the
limitations of 12 C.F.R. 359, the Bank shall provide the Executive with a legal
opinion of counsel addressing the exact provisions of 12 C.F.R. 359 which pose
the barrier to payment.

 



  15 

 

 

23.              Prior Understandings. This Agreement embodies the entire
understanding of the parties hereto and supersedes all other oral or written
agreements or understandings between them regarding the subject matter hereof.
No change, alteration or modification hereof may be made except in a writing,
signed by each of the parties hereto. The headings in this Agreement are for
convenience of reference only and shall not be construed as part of this
Agreement or to limit or otherwise affect the meaning hereof.

 

24.              Payments upon Income Inclusion under Section 409A of the Code.
Upon the inclusion of any amount into the Executive’s income as a result of the
failure of this Agreement to comply with the requirements of Section 409A of the
Code, a payment not to exceed the amount that shall be included in income shall
be made as soon as is administratively practicable following the discovery of
the failure of the Agreement to comply with Section 409A of the Code and the
regulations promulgated thereunder.

 

(Signature Page Follows)

 

  16 

 

 

IN WITNESS WHEREOF, each of the Company and the Bank have caused this Agreement
to be executed by its duly authorized officer and the Executive has signed this
Agreement, effective as of the date first written above.

 

 

  PEOPLES BANK SB               By: /s/ Edward Furticella   Name: Edward
Furticella   Title: Director               NORTHWEST INDIANA BANCORP            
  By: /s/ Edward Furticella Name: Edward Furticella   Title: Director          
    DAVID A. BOCHNOWSKI         /s/ David A. Bochnowski   10203 Cherrywood Lane
  Munster, Indiana  46321

 



  17 

 